Citation Nr: 0527007	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of breast 
surgery.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from May 1975 to May 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of service connection for residuals 
of breast surgery, including scar tissue and a possible 
fibrous cyst.  

The Board remanded the case to the RO in February 2005 so the 
veteran could be scheduled for a video conference hearing 
before a Veterans Law Judge (VLJ) of the Board.  The Board's 
remand was in response to correspondence, dated in November 
2004, wherein the veteran had indicated she wanted this type 
of hearing.  But in March 2005, while her case was on remand 
at the RO, she requested a travel Board hearing, instead, and 
her hearing was held in April 2005 and conducted by the 
undersigned VLJ.  A transcript of the proceeding is of 
record.  


FINDINGS OF FACT

1.  In a November 1979 decision, the RO denied the veteran's 
claim for service connection for residuals of breast surgery; 
the RO notified her of that decision and apprised her of her 
procedural and appellate rights, but she did not appeal.

2.  The additional evidence received since that decision is 
either cumulative or redundant of evidence already on file 
and is not so significant that it must be considered in order 
to fairly decide the merits of this claim.





CONCLUSIONS OF LAW

1.  The November 1979 RO decision denying service connection 
for residuals of breast surgery is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The additional evidence received since that decision is 
not new and material and this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelgrini II); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, VA notified the claimant by letter dated in May 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  She also was 
advised that it was her responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the claimant of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities, hers and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting her with her claim, the claimant's service 
medical records are on file, as are her VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
private medical sources have also been obtained.  She also 
was advised what evidence VA had requested and notified in 
the SOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

It is unclear from the record on appeal whether the appellant 
was explicitly asked to provide "any evidence in her 
possession that pertains" to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, for the following reasons.  The RO's May 2002 
letter informed her that additional information or evidence 
was needed to support her claim, and asked her to send the 
information or evidence to the RO.  In addition, the February 
2004 SOC contained the complete text of § 3.159(b)(1), which 
necessarily includes this notice.  And this fourth-element 
requirement of the VCAA also was explained to her during her 
more recent video conference hearing in April 2005.  So under 
these circumstances, the Board is satisfied that she has been 
adequately informed of the need to submit relevant evidence 
in her possession. 



Note also that, in the Mayfield decision cited above, the 
Court held that requesting additional evidence supportive of 
the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  See Mayfield, 19 Vet. App. at 128

And as for the timing of the VCAA notice, as mentioned, the 
May 2002 letter from the RO advising the claimant of her 
rights in VA's claims process predated the RO's June 2002 
decision initially determining that new and material evidence 
had not been received to reopen her previously denied claim 
for service connection for residuals of breast surgery.  So 
that letter complied with the preferred sequence of events 
(i.e., letter before initial adjudication) stipulated in 
Pelegrini II.

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.

Governing Statutes, Regulations, Caselaw, and Precedent 
Opinions of VA's General Counsel

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious/manifest) 
evidence demonstrates that an injury or disease existed prior 
to service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
See 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b).



In VAOPGCPREC 3-2003 (July 16, 2003), however, VA's General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  The provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C.A. § 1111 insofar as section 
3.304(b) states the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  Section 3.304(b) 
is therefore invalid and should not be followed.

As a result, VA has amended 38 C.F.R. § 3.304(b).  70 Fed. 
Reg. 23027 (May 4, 2005).  The intended effect of this 
amendment is to require that, in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA, 
not the claimant, must prove by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated 
by service.

38 U.S.C.A. § 1153 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.306(a) (2004) provide:  "A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease."

"Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service."  38 C.F.R. § 3.306(b).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306 (b)(1).

"The clear-and-unmistakable-evidence standard is an 
'onerous' one . . . and requires that the no-aggravation 
result be 'undebatable.'"  Cotant v. Principi, 17 Vet. App. 
116, 131 (2003).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the' preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322."  
Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  Wagner, 
supra.

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

The veteran submitted her application to reopen the claim for 
service connection for residuals of breast surgery prior to 
August 29, 2001.  According to the definition prior to August 
29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  



Analysis

The RO originally denied the veteran's claim for service 
connection for residuals of breast surgery in November 1979.  
The RO informed her of that decision, and apprised her of her 
procedural and appellate rights, but she did not appeal.  
Consequently, that decision is final and binding on her based 
on the evidence then of record.  That decision is the last 
final denial of her claim on any basis.  So the Board's 
analysis of the evidence starts from that point.  The Board, 
however, will first review the evidence that was before the 
RO when her claim was last considered.  This evidence 
consisted of her service medical records (SMRs), various 
statements in support of her claim, and her VA medical 
records.

The veteran maintained that she experienced breast pain and 
capsulation of her breast tissue following breast surgery 
while on active duty in the military.  She indicated the 
surgery in question involved inserting implants.  She also 
stated that she anticipated undergoing additional surgery to 
remove the silicon sacks that were causing her then current 
breast pain and capsulation.

During her November 1974 pre-enlistment physical examination, 
the veteran's breasts were evaluated as normal.  Her service 
medical records disclose that, in June 1976, she underwent 
augmentation mammoplasty combined with dermal mastopexy.  She 
reported the immediate postoperative result from that 
procedure was not totally satisfactory and that she was 
informed the operation would have to be redone.  In November 
1976, she again underwent mastopexy and open capsulotomy; she 
discovered she was pregnant shortly after the operation.  
With this pregnancy, she again experienced a large increase 
in her breast size and marked breast ptosis occurred.  

Following the pregnancy, the veteran sought an evaluation for 
a further attempt at improving the appearance and contour of 
her breasts.  She stated that she was still unhappy with the 
appearance of her breasts after the second procedure, and she 
indicated the pregnancy had made things worse.  After 
evaluation and extensive discussion in the plastic surgery 
clinic, she was made aware of the risks of further surgery, 
but she decided to go ahead nonetheless.

Examination at a service department medical facility in 
January 1978 was essentially within normal limits, with a 
notation that the veteran had moderate mammary ptosis.  There 
were well-healed circumareolar and infra-mammary incisions 
consistent with previous dermal mastopexy.  She underwent a 
revision mastopexy without complication.  Her postoperative 
course was totally benign with the exception of about a 2-3 
mm area at the inferior aspect of the right areola, which 
underwent superficial sloughing.  Convalescent leave 
continued through late February 1978.  At that time, she was 
showing satisfactory progress and was discharged to duty.  
Her military service ended in May 1978.

When the veteran was examined at a VA clinic after service, 
in January 1979, it was found that her breasts were 
symmetrical and well healed.  There was no evidence of 
dislocation of the implants or other problems.  Her right arm 
moved well.  Her left breast was slightly firmer than her 
right breast.  In September 1979, she reported experiencing 
chronic pain, burning, and redness in her breasts, and she 
voiced cosmetic concerns.  She was being considered for 
breast implant removals.  She was informed that removal of 
the implants might leave her with little breast tissue or 
uneven nipples.  

The evidence added to the record since the RO's November 1979 
decision includes VA and private medical records, as well as 
the veteran's statements and hearing testimony in support of 
her petition to reopen her claim.  

According to these additional records, the veteran was 
hospitalized at a VA medical facility where she had her 
breast implants removed on November 19, 1979 (the RO's 
original decision denying her claim was on November 13, 
1979).  A postoperative notation the day of her surgery 
indicates the incision sites looked good and that she was 
doing well.  

Received in June 1983 was a report of the veteran's 
evaluation by a private doctor in May 1979.  She indicated 
she felt pain in her breasts following implantation of breast 
prostheses during service.

VA mammography in March 1993 showed mild fibroglandular 
tissue present, bilaterally.  In June 1998, mammography 
revealed benign parenchymal calcifications bilaterally.  No 
discrete mass, cluster or worrisome calcifications, or areas 
of architectural distortion were seen.  Ultrasound of the 
breasts in July 1998 indicated normal glandular tissue, and 
no distinct solid or cystic mass was obvious.  A new, very 
tender right mid-breast mass was noted in April 2000 on 
physical examination.  In May 2000, ultrasound of the right 
breast disclosed a nodule, consistent with a palpable 
abnormality seen on the right breast, 10 cm from the nipple.  
The impression was that the palpable abnormality detected on 
physical examination corresponded to a lymph node with benign 
sonographic features.  

On VA examination in November 2003, it was found that the 
veteran had tenderness of the right breast along the incision 
and scar tissue.  The incisions were well-healed.  No 
palpable masses were detected, and there was no nipple 
discharge.  The left breast had well-healed incisions and was 
nontender with no palpable masses or nipple discharge.  

In testimony at her personal hearing in April 2005, the 
veteran asserted that she experiences persistent pain, 
inflammation, and hardness of her breasts because the surgery 
for the placement of her breast implants was poorly 
performed.  She maintained that the implants caused hardening 
of her breast tissue and excruciating pain, yet service 
department physicians refused to remove them.  She claimed 
that she had to undergo several surgical procedures during 
service in an attempt to correct mistakes made during the 
first breast surgery operation.  She argued that the 
procedures were not really "elective," as they had to be 
performed to remedy mistakes made during the first surgical 
procedure.  She contended that, as a young recruit, she was 
overwhelmed and scared and simply went along with service 
department physicians who strongly recommended 
breast implants, which she regrets.



There were no pathological breast conditions noted or 
otherwise observed during the veteran's military pre-
enlistment medical evaluation.  Therefore, the presumption of 
soundness at entrance into service is not rebutted.  The 
medical evidence indicates she underwent breast surgery 
during service to augment, and later to reduce, the size of 
her breasts.  Her breast size and contour are inherent 
characteristics that were present when she entered the 
military.  Accordingly, although the presumption of soundness 
with respect to any pathology of her breasts applies, the 
issue in this case still involves service connection by way 
of aggravation.  This is because the question here is whether 
the surgical treatment to change the size or contour of her 
breasts, an inherent, pre-service characteristic, brought 
about an amelioration of that characteristic, or whether 
instead the surgery caused a pathological change in her pre-
service breast condition, i.e., a pathological change in the 
shape or contour of her breasts to her detriment.

The evidence that was available when the RO issued its 
November 1979 decision shows that several breast surgeries 
during service were performed to affect the size and contour 
of the veteran's breasts.  Her service medical records reveal 
the initial surgical procedure, as well as all subsequent 
surgical procedures, were prompted by cosmetic concerns, not 
to treat a disease or pathological process.  Ptosis or 
drooping of the breasts was associated with her pregnancy, 
and there is no objective evidence that it was the 
manifestation of any disease entity or pathological process.  
From a surgical standpoint, there were no significant 
postoperative problems following any of the procedures.  
Although the veteran reported experiencing some pain, 
burning, and redness in her breasts from inflammation, in 
addition to cosmetic concerns, VA examiners, in the months 
not long after her separation from the military, did not 
diagnose any underlying disease or pathological process.

The medical evidence shows the surgeries during service to 
affect the size or contour of the breasts were cosmetic in 
nature.  Clearly, the postoperative scars left by those 
procedures are among the expected outcomes of ameliorative 
surgery and are specifically ruled out, by VA regulation, 
from being regarded as manifestations of any increase in 
severity of the underlying preexisting condition, which it 
must again be noted was the inherent size and contour of the 
veteran's breasts.  38 C.F.R. § 3.306(b)(1).  

The additional medical evidence added to the record since the 
RO's November 1979 decision is new, as it contains a report 
showing the veteran underwent still additional surgery for 
the removal of her breast implants.  Also, it shows that she 
developed benign fibrous calcifications in both breasts and a 
benign nodule in her right breast many years after service.  
This additional medical evidence, however, does not contain 
any opinion from a doctor about the impact of the cosmetic 
breast surgeries during service.  Nor does this additional 
evidence contain any medical opinion linking any fibrous 
calcifications or nodules to any of the treatment rendered 
during service, including most particularly, the procedures 
to augment and/or reduce the size or contour of the veteran's 
breasts.  This additional medical evidence, then, while new, 
is not also material to her case.

The veteran's assertions and those of her husband - 
including during their recent hearing, are to the effect that 
she developed chronic pain, inflammation and hardness of her 
breasts caused by poor surgical technique of service 
department physicians, as well as by their outright refusal 
to remove the problematic breast implants.  This evidence is 
not new, however; rather, it is essentially the same 
contention previously stated when the RO initially denied the 
claim in November 1979.  See Reid v. Derwinski, 2 Vet. App. 
312 (1992) (evidence is not new when the veteran merely 
reiterates arguments previously made).  Her assertion that 
she was all but coerced into the breast surgery is new, but 
even so, her service medical records indicate she requested 
the breast augmentation and/or reduction surgery and that she 
gave informed consent for these procedures.  In fact, 
by all accounts in her military records, her consent followed 
discussions of the potential risks that accompany the type of 
cosmetic surgery she requested.

In any event, these assertions by the veteran and her 
husband, to the effect that her breast surgeries in service 
resulted in a pathological increase in the severity of her 
pre-service breast condition, amount to an opinion about a 
matter of medical causation.  And lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits.  See Moray v. Brown, 5 Vet. App. 211 
(1993).

Because the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and her petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for residuals of breast surgery, 
and the appeal is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


